Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 11/21/2022:
Claims 1-5 have been examined.
Claims 1-5 have been amended by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Response to Amendment
Drawings
1.	Applicant’s amendments have overcome the drawings objections from the previous Office Action.
2.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, the “shielded map information,” “target structure” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
2.1	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the newly added limitations/features: “generate/generating/generated shielded map information;” “shielded map information;” “target structure” should be described/supported in the specification.

Claim Objections
1.	Applicant’s amendments have overcome the claim 5 objections to from the previous Office Action.

Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph to claims 1-5 from the previous Office Action.
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.1	Claims 1-5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
2.1.1	Claims 1 and 5 (as amended) recite the following limitations/features: “generate(ing) shielded map information;” “shielded map information;” “target structure” that are not described or supported in the specification. Clarification is required. 
While specification recites, in numerous paragraphs, “shielded map information;” “shielding object in the map information;” “collation target in the map information;” “structures hidden by the shielding object among structures represented in the map information;” “structures represented in map information and hidden by the shielding object;” “a region on map information hidden by the shielding object excluded from the calculation of a coincidence degree,” the specification is silent about “generate(ing) shielded map information;” “shielded map information;” “target structure” that are not described or supported in the specification. Clarification is required.
For the purpose of this examination, the newly added limitations indicated above are not given a patentable weight, and hence the amended claims with those newly added limitations will be interpreted similar to how they were before, during the previous examination.    
2.1.2	Claims 1 and 5 (as amended) recite the following limitation/feature: “eliminate representation of the hidden structure in the map information to generate shielded map information” that is not described or supported in the specification. Clarification is required. 
See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I." 
For the purpose of this examination, the newly added limitation indicated above is not given a patentable weight, and hence the amended claims will be interpreted similar to how they were before, during the previous examination.
2.1.3	Claims 2-4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, because of their dependencies on rejected independent claim 1, and for failing to cure the deficiencies listed above.

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.1	Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.1.1	Claims 1 and 5 (as amended) recite the following limitations/features: “generate(ing) shielded map information;” “shielded map information;” “target structure,” which are unclear what they are, which renders the claims indefinite. Additionally, these newly added limitations/features are not presented or shown in the drawings, and/or are not described or supported in the specification, which renders the claims indefinite. Clarification is required. 
For the purpose of this examination, the newly added limitations indicated above are not given a patentable weight, and hence the amended claims with those newly added limitations will be interpreted similar to how they were before, during the previous examination.    
3.1.2	Claims 1 and 5 (as amended) recite the following limitation/feature: “eliminate representation of the hidden structure in the map information to generate shielded map information,” which is unclear how it is being done/executed/performed/achieved, which renders the claims indefinite. Also, neither this limitation/feature, nor the way how it is being done/executed/performed/achieved, is/are described or supported in the specification, which renders the claims indefinite. Clarification is required. 
For the purpose of this examination, the newly added limitation indicated above is not given a patentable weight, and hence the amended claims will be interpreted similar to how they were before, during the previous examination.
3.1.3	Claims 2-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claim 1, and for failing to cure the deficiencies listed above.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-5 rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20080243380A1) in view of Pavlovich (JP 2013546040A) and further in view of IWAMURA (JP 2004198530A).
As per claim 1, Han discloses through the invention (see entire document), a change detection device (see entire document, particularly Para [0018-0019, 0028, 0062]), comprising: 
a memory that stores map information representing a plurality of structures associated with a traveling condition on and around a road (see entire document, particularly Para [0058-0060]); and 
a processor (see entire document, particularly Para [0058-0061]) configured to: 
detect, from an image that represents an environment around a vehicle acquired by a camera mounted on the vehicle, an object hiding a hidden structure of the plurality of structure (see entire document, particularly fig. 1a-c, abstract, Para [0008, 0011, 0013-0014, 0018-0020, 0028, 0032-0033, 0035, 0037-0038, 0041, 0052, 0062]); 
detect (or recognize, or acquire, or determine), based on the stored map information, the structure hidden by the object (see entire document, particularly fig. 1a-c, 5-7, abstract, Para [0008-0009, 0011, 0013, 0016-0020, 0028-0031, 0033-0035, 0038, 0040, 0050, 0052, 0056, 0058-0060, 0062]), collate the image with the map information (see entire document, particularly Para [0011, 0060] – teaching displaying a three-dimensional map image which includes an image of a route on which a user or user's vehicle is travelling, detecting a hidden point of the route on the three-dimensional map image at which the route becomes invisible by an obstruction object when viewed from a current position of the user; map matching program necessary for navigation control).  
Han does not explicitly disclose through the invention, or is missing steps for eliminating representation of the hidden structure in the map information to generate shielded map information; calculating a coincidence degree between the image and the map information; determining, when the coincidence degree is less than or equal to a predetermined threshold value, that a structure represented in the image differs from a corresponding structure of the plurality of structures represented in the map information. 
However, Pavlovich, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in fig. 3, 3rd paragraph from the bottom on page 7 of 37, fidelity generator 306 that generates a fidelity between two predetermined thresholds (e.g., 0.8 and 0.95), the fidelity generator 306 that shields a portion of the edge map 352; information 310 (such as signature 354 and edge image 352 causing fidelity between two thresholds) that is sent to 310; if the fidelity is less than the low threshold, the signature is discarded, because the object is not sufficiently similar to an existing object represented by the signature, so that a portion of the composite object is the same as the existing object, because they cannot be identified; if the fidelity is greater than a high threshold, information 358 (such as signature 354 and edge image 352 that produces high fidelity) can be sent directly to classifier 312 (without being sent to shield 310), because a potential composite object is likely to be actually an existing object. 
Pavlovich, who is in the same field of endeavor, further teaches through the invention (see entire document), particularly in fig. 3, 2nd paragraph from the bottom on page 7 of 37, occluder 310 that receives the information 356 sent to the fidelity generator 306 and uses known occlusion techniques to occlude portions having signature outliners from the projection of potential composite objects, generate an occlusion projection 360 of the potential composite object; shield 310 that searches for the center of mass of the object represented by the edge image 352 and identifies the part of the object that is not close to the center of mass (e.g., pixel group); pixels that are not close to the center of mass are called outliers, and data related to the outliers are excluded, removed, or blocked by the shield 310; the portion of the edge image 352 that is not occluded by the occluder 310 that is output to the fidelity generator 306, which compares the signature 354 that generates the fidelity between the two thresholds with the occlusion projection 360 to calculate a new fidelity. 
Pavlovich, who is in the same field of endeavor, further teaches through the invention (see entire document), particularly in fig.6-9, 4th and 7th paragraphs from the top on page 10 of 37, portion of the two-dimensional projection 606 that does not represent the edge 704 of the composite object that is removed or blocked, and only the edge 704 of the subordinate object included in the composite object that is expressed; many techniques for creating an edge map from a two-dimensional projection known in the art; a graphical representation 900 of the occlusion projection 802 generated based on the fidelity comparing the edge map 802 and the signature 804 greater than or equal to the first threshold; a portion 904 of the edge map 802 as a portion that is shielded as a cause of lowering the fidelity.
Pavlovich, who is in the same field of endeavor, further teaches through the invention (see entire document), particularly in fig. 5, 2nd paragraph from the bottom on page 9 of 37, step S510, in which a portion of the edge map that satisfies the exclusion threshold is excluded to generate a shielded edge map; an occlusion projection edge map created by occlusion or occlusion (ignoring or occlusion of occlusions) where the edge map signature does not substantially match the known object signature.
IWAMURA, who is in the same field of endeavor, in turn, teaches through the invention (see entire document), particularly in abstract, fig. 1-3, Para [0063, 0069-0074], claim 4 – teaching a map updating system that consists of a collating means which collates the map and an aerial photographic image that is photographed after the map is generated; structure determination unit 110 that confirms the degree of coincidence between the boundary image and the map figure calculated in step 305, and if the degree of coincidence is less than the threshold value, determines that the structure needs to be investigated, and executes step 309 and subsequent steps; if the degree of coincidence is equal to or greater than the threshold value, it is determined that the structure is a “surviving” structure, and steps 311 and thereafter are executed.
Additionally, the Examiner finds that IWAMURA reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, although IWAMURA’s invention is addressed to aerial photography/aerial photographic images, the Examiner finds that both Applicant and IWAMURA teach on collating map and photographic images that were photographed after the map is generated.
Additionally, in regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Han by incorporating, applying and utilizing the above steps, technique and features as taught by Pavlovich, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance identification of subordinate objects of a composite object; to enhance classifying potential composite objects without image data segmentation; to examine the two-dimensional projection of the composite object to confirm the presence of a known object (see entire Pavlovich document, particularly abstract); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by IWAMURA, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance technique for detecting a change in a ground structure or the like by comparing an aerial photograph image with a map (see entire IWAMURA document, particularly Para [0001]).

As per claim 2, Han further discloses through the invention (see entire document), determining whether the target structure is distinguishable from the image, based on information representing a condition of the environment around the vehicle when the image is acquired, a size of a region where the object is represented on the image, or a size of the target structure, and determines that the target structure differs from the corresponding structure only when determining that the target structure is distinguishable from the image (see entire document, particularly fig. 3a-d, abstract, Para [0011-0015, 0037-0042]).
Additionally, IWAMURA, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in fig. 8a, Para [0087] – teaching left portion of the structure 501 in the image data that is hidden by the shadow 503 of the structure 502, and the shape is not visible, while other shapes of the structure remain visible.
The Examiner finds that the “invisible and visible shapes of structure in images,” in the IWAMURA reference, teach on “not-distinguishable  and distinguishable part/portions of structure(s) in the image” in the instant application. 
Additionally, the Examiner finds that IWAMURA reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, although IWAMURA’s invention is addressed to aerial photography/aerial photographic images, the Examiner finds that both Applicant and IWAMURA teach on collating map and photographic images that were photographed after the map is generated.
Additionally, in regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Han by incorporating, applying and utilizing the above steps, technique and features as taught by IWAMURA, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance technique for detecting a change in a ground structure or the like by comparing an aerial photograph image with a map (see entire IWAMURA document, particularly Para [0001]).

As per claim 3, Han does not explicitly disclose through the invention, or is missing, with regard to each partial image of a plurality of partial images acquired by separating the image, collating the partial image with a partial region corresponding to the partial images in the map information, and calculating a partial coincidence degree between the partial image and the partial region of the map information, and when the coincidence degree is more than the predetermined threshold value, and the partial coincidence degree regarding any of the plurality of partial images is less than or equal to a predetermined partial coincidence degree threshold value, determining that the target structure represented in the partial image is different from the corresponding structure represented in the partial region corresponding to the partial image in the map information.
However, IWAMURA, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in abstract, fig. 1-3, Para [0063, 0069-0074], claim 4 – teaching a map updating system that consists of a collating means which collates the map and an aerial photographic image that is photographed after the map is generated; structure determination unit 110 that confirms the degree of coincidence between the boundary image and the map figure calculated in step 305, and if the degree of coincidence is less than the threshold value, determines that the structure needs to be investigated, and executes step 309 and subsequent steps; if the degree of coincidence is equal to or greater than the threshold value, it is determined that the structure is a “surviving” structure, and steps 311 and thereafter are executed.
IWAMURA further teaches through the invention (see entire document), particularly in fig. 8a, Para [0087] – teaching left portion of the structure 501 in the image data that is hidden by the shadow 503 of the structure 502, and the shape is not visible, while other shapes of the structure remain visible.
The Examiner finds that the “invisible and visible shapes of structure in images,” in the IWAMURA reference, teach on “not-distinguishable  and distinguishable part/portions of structure(s) in the image” in the instant application. 
The Examiner also finds that the “portion of the structure in the image data that is hidden by the shadow,” in the IWAMURA reference, teaches on “partial image with a partial region corresponding to the partial images” in the instant application.
Additionally, the Examiner finds that IWAMURA reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, although IWAMURA’s invention is addressed to aerial photography/aerial photographic images, the Examiner finds that both Applicant and IWAMURA teach on collating map and photographic images that were photographed after the map is generated.
Additionally, in regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Han by incorporating, applying and utilizing the above steps, technique and features as taught by IWAMURA, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance technique for detecting a change in a ground structure or the like by comparing an aerial photograph image with a map (see entire IWAMURA document, particularly Para [0001]).

As per claim 4, Han does not explicitly disclose through the invention, or is missing, updating the map information, based on the difference in the target structure.
However, IWAMURA, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in abstract, fig. 1-9, Para [0008-0010, 0013, 0093-0094] – teaching map updating system that includes: a matching unit that matches a map with an aerial photograph image captured after the map is created; and a map updating system that updates the map based on the match between the map and the aerial photograph image.
Additionally, the Examiner finds that IWAMURA reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, although IWAMURA’s invention is addressed to aerial photography/aerial photographic images, the Examiner finds that both Applicant and IWAMURA teach on collating map and photographic images that were photographed after the map is generated.
Additionally, in regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Han by incorporating, applying and utilizing the above steps, technique and features as taught by IWAMURA, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance technique for detecting a change in a ground structure or the like by comparing an aerial photograph image with a map (see entire IWAMURA document, particularly Para [0001]).

As per claim 5, claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20080243380A1) in view of Pavlovich (JP 2013546040A) and further in view of IWAMURA (JP 2004198530A) as applied to claim 1 above, with an addition that Han further discloses through the invention (see entire document), plurality of vehicles, and a server communicable with each vehicle of the plurality of vehicles, wherein each vehicle of the plurality of the vehicles includes a change detection device; transmitting information about the determined difference in the target structure to the server, wherein the server is configured to receive the information about the difference in the target structure from any vehicle of the plurality of the vehicles, and to transmit the information about the difference in the target structure to another vehicle of the plurality of vehicles (see entire document, particularly fig. 1a – teaching plural vehicles; fig. 8, Para [0059-0060] – teaching wireless transmitter 49 for wireless communication to retrieve data from a remote server, remote controller 37).

 
Response to Arguments
1.	Applicant’s arguments, on pages 8-9 of the remarks filed 11/21/2022, with respect to the 103 ejections to claims 1-5 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
2.	Applicant’s arguments with respect to claims 1-5 have been considered but are moot in view of the new ground(s) of rejection.  
3.	Applicant argues, on pages 6-7 of the remarks filed 11/21/2022, that “[c]laims 1 and 5 now more clearly distinguish the original map information from "shielded map information" generated by the elimination of representation of a "hidden structure," and also make clear that structures other than the eliminated "hidden structure" may still be represented in the shielded map information and considered in other operations. Such is supported, for example, by Para [0029-0037] of the present disclosure (Para [0036-0044] of the published specification), which additionally explains that this elimination ensures the coincidence degree calculation can determine the coincidence degree based on visible structures in the image while ignoring the apparent absence of the hidden structure in the image,” BUT, HOWEVER, the specification, as originally filed or as published, in the paragraphs indicated above or anywhere else, is silent about how the newly claimed "shielded map information" is defined. Additionally, claims 1 and 5, as amended, recite the following limitations/features: “generate(ing) shielded map information;” “shielded map information” that are not described or supported in the specification. Additionally, Applicant does not provide any evidence or explanation on WHY claims 1 and 5 now more clearly distinguish the original map information from "shielded map information" generated by the elimination of representation of a "hidden structure," and also make clear that structures other than the eliminated "hidden structure" may still be represented in the shielded map information and considered in other operations; OR WHY the support, for example, by Para [0029-0037] of the present disclosure (Para [0036-0044] of the published specification), additionally explains that this elimination ensures the coincidence degree calculation can determine the coincidence degree based on visible structures in the image while ignoring the apparent absence of the hidden structure in the image. 
For the above reason, it is believed that the rejections should be maintained.
4.	In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ”additional explanation that elimination ensures the coincidence degree calculation can determine the coincidence degree based on visible structures in the image while ignoring the apparent absence of the hidden structure in the image”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
5.	Applicant argues, on page 7 of the remarks filed 11/21/2022, that “[c]laims 1 and 5 now more clearly and simply recite that a determination "that a target structure represented in the image differs from a corresponding structure of the plurality of structures represented in the map information." Such is supported, for example, by Para [0029-0034] of the present disclosure (Para [0036-0041] of the published specification) of the present disclosure,” BUT, HOWEVER, the specification, as originally filed or as published, in the paragraphs indicated above or anywhere else, is silent about how the newly claimed "target structure" is defined. Additionally, claims 1 and 5, as amended, recite the following limitation/feature: “target structure” that is not described or supported in the specification. Additionally, Applicant does not provide any evidence or explanation on WHY claims 1 and 5 now more clearly and simply recite that a determination that a target structure represented in the image differs from a corresponding structure of the plurality of structures represented in the map information; OR HWO Para [0029-0034] of the present disclosure (Para [0036-0041] of the published specification) support the present disclosure. 
For the above reason, it is believed that the rejections should be maintained.
6.	Applicant argues, on page 8 of the remarks filed 11/21/2022, that “[i]ndependent claims 1 and 5 recite, among their features, "eliminate representation of the hidden structure in the map information to generate shielded map information" and "calculate a coincidence degree between the image and the shielded map information;" that … “[h]owever, the meaning of this elimination is now made clear,” BUT, HOWEVER, Applicant does not provide any evidence or explanation on WHY claims 1 and 5 recite, among their features, "eliminate representation of the hidden structure in the map information to generate shielded map information" and "calculate a coincidence degree between the image and the shielded map information that however, the meaning of this elimination is now made clear. 
For the above reason, it is believed that the rejections should be maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978. The examiner can normally be reached on Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662